Exhibit 10.99(a)
 
December 12, 2007




Ocimum Biosolutions Inc.
#8765 Guion Road, Suite #G
Indianapolis, Indiana 46268
Attention: Subash Lingareddy


O3 Capital Advisors Pvt. Ltd.
#3 Levelle Road,
Bangalore 560 001, India
Attention:  Shiraz Bugwadia


 
RE:
Amendment to the Asset Purchase Agreement (the “APA”) by and between Gene Logic
Inc., a Delaware corporation (“Company”), Ocimum Biosolutions Limited, a company
incorporated under the Company Act, 1956 in the Republic of India (“Parent”),
and Ocimum Biosolutions Inc., a Delaware corporation (“Purchaser”)



Gentlemen:


In connection with the change in circumstances of Company, Parent and Purchaser
since the time of the execution of the APA, the Parties wish to, and hereby do,
amend the APA as provided below.  Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings given to such terms in the
APA.
 
 
1.
The term “Parent” shall refer to Ocimum Biosolutions (India) Limited, a company
incorporated under the Company Act, 1956 in the Republic of India.

 
 
2.
Any cash, cash equivalent or other payment (the “Customer 1 or Customer 2
Payments”) made by Customer 1 and Customer 2 (as defined on Exhibit A hereto) to
the Company, and received by the Company, on or after December 6, 2007, for
perpetual database licenses granted pursuant to license agreements  entered into
by and between Company and Customer 1 or Company and Customer 2 on or after
December 6, 2007 but prior to the Closing Date or, in the case of Customer 2
only, subsequent to the Closing Date but prior to December 31, 2007 (the
“Perpetual Licenses”) shall be included in the term “Acquired Assets” for
purposes of the APA and all right, title and interest therein shall therefore be
transferred and assigned by Company to Purchaser as of the Effective Time in
connection with the Closing.  Further any and all obligations of Company
pursuant to the Perpetual Licenses shall be included in the term “Assumed
Liabilities” for purposes of the APA and shall therefore be transferred by
Company to Purchaser and Purchaser shall assume any and all obligations
thereunder.  In the event that the Company (i) receives the Customer 1 or
Customer 2 Payments or (ii) receives any monies erroneously sent by Customer 1
or Customer 2 and which relate to a Perpetual License between Purchaser and
Customer 1 or Customer 2 which relate to periods from and after the Effective
Time, such amounts shall be transferred to Purchaser within five (5) Business
Days of the later of Closing and the receipt by the Company of such Customer 1
or Customer 2 Payments.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Notwithstanding the calculation provided for in Section 1.03(c)(i) of the APA,
the Company, Parent and Purchaser hereby agree that for purposes of the APA that
the Net Current Assets Adjustment shall be deemed to be equal to zero dollars
($0.00).

 
 
4.
The Parties agree that the APA is hereby amended such that any reimbursement or
payment provided to be due and payable pursuant to Section 9.01 of the APA prior
to the date that the Purchase Price Adjustment becomes due and payable pursuant
to Section 1.03(c) of the APA (the “Purchase Price Adjustment Payment Date”)
shall not be due and payable until the Purchase Price Adjustment Payment Date;
provided, that the amount that shall be due and payable at such time shall
include all amounts due and payable as of the Purchase Price Adjustment Date
pursuant to Section 9.01 of the APA and any and all other amounts then due
pursuant to the APA.  Notwithstanding the previous sentence, any payments that
become due and payable pursuant to Section 9.01 of the APA after the Purchase
Price Adjustment Date shall continue to be due and payable in accordance with
Section 9.01 of the APA.

 
 
5.
The Parties hereby agree that any payroll expenses paid by Company to the
Business Employees in respect of time periods from and after the Closing Date
shall be the responsibility of Purchaser and such expenses shall be due and
payable from Purchaser or Parent to the Company as of the Purchase Price
Adjustment Payment Date.  Any other payments due between the Parties pursuant to
Section 4.08 of the APA shall also be due and payable on the Purchase Price
Adjustment Payment Date.

 
 
6.
The Parties hereby agree that the Company shall reimburse Purchaser for its
actual costs incurred pursuant to the Licensor 1 (as defined on Exhibit A
hereto) database license with respect to the period from April 1, 2007 through
the day prior to the Closing Date and such expenses shall be due and payable
from Company to Purchaser as of the Purchase Price Adjustment Payment Date.

 
 
7.
The Parties hereby agree that Section 9.02(a) of the APA is hereby deleted and
replaced with the following:

 
“(a) If at any time prior to satisfaction of the Promissory Note, the Purchaser
delivers a Backstop Letter of Credit consistent with the terms provided for in
Section 1.03(b)(iii)(Y), then Company shall release the Guarantee and the
Security Agreement delivered pursuant to Section 1.03(b)(iii)(X).”
 
 
8.
Except as expressly amended herein, the APA shall remain otherwise unamended and
in full force and effect.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.
The Parties hereby agree that the following exhibits to the APA are hereby
replaced with the exhibits attached hereto with the same names:

 
 
·
Exhibit 1.03(b)(ii)– Form of Promissory Note

 
 
·
Exhibit 1.06(a)(x)– Form of Diagnostic Development MSA Agreement

 
 
·
Exhibit 1.06(a)(xi)– Form of Transition Services Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
Please acknowledge your agreement to the terms set forth in this letter
agreement amending the APA by executing this letter and returning a copy to me
not later than December 12, 2007.
 


Regards,


GENE LOGIC INC. (Company):
By: /s/ Charles L. Dimmler
     Charles L. Dimmler, III, Chief Executive
     
 Officer and President
                             
Acknowledged and Accepted by:
                     
OCIMUM BIOSOLUTIONS (INDIA) LIMITED
     
(Parent):
                     
By:  /s/ L.V. Subash
  Subash Lingareddy, President and Chief
     
  Financial Officer
                     
OCIMUM BIOSOLUTIONS INC.
     
(Purchaser):
                     
By:  /s/ L.V. Subash
   Subash Lingareddy, President and Chief
     
   Financial Officer
     

 
Date: December 12, 2007